              Case 1:20-cv-06274-LAK Document 10 Filed 09/29/20 Page 1 of 7



Bijan Amini
Avery Samet
Jeffrey Chubak
AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
(212) 490-4700
bamini@aminillc.com
asamet@aminillc.com
jchubak@aminillc.com
Attorneys for Plaintiff Salvatore LaMonica,
as Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:
                                                Chapter 7
    TRANSCARE CORPORATION, et al.,
                                                Case No. 16-10407-smb
                           Debtors.
    SALVATORE LAMONICA, as Chapter 7            Adv. Proc. No. 18-01021-smb
    Trustee for the Estates of TransCare
    Corporation, et al.,
                           Plaintiff,

             - against -

    LYNN TILTON, PATRIARCH PARTNERS
    AGENCY SERVICES, LLC, PATRIARCH
    PARTNERS, LLC, PATRIARCH PARTNERS
    MANAGEMENT GROUP, LLC, ARK II
    CLO 2001-1 LIMITED, TRANSCENDENCE
    TRANSIT, INC. and TRANSCENDENCE
    TRANSIT II, INC.,
                       Defendants.

                    PLAINTIFF-APPELLEE’S AMENDED COUNTER-
             DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE
                  RECORD ON APPEAL, PURSUANT TO RULE 8009(a)(2) 1




1
    Amended to remove PX 75 from among the additional items designated.
         Case 1:20-cv-06274-LAK Document 10 Filed 09/29/20 Page 2 of 7



 Designation    Date          Document        Document Description
 No.                          No.
                                  Adversary Proceeding Docket
 131             5/6/2019     84              Amended Answer to Complaint
                                      Chapter 7 Case Docket
 132             5/9/2016     132             Corporate Ownership Statement and Amended
                                              List of Equity Security Holders
 133             7/7/2016     199             Order Authorizing and Approving the Sale of
                                              Ambulance Service Certificate No. 0508 to
                                              Specialty Care Transport Inc.
 134             7/7/2016     200             Order Authorizing and Approving the Sale of
                                              Ambulance Service Certificate No. 0509 to New
                                              York Medical Services Inc. or its Approved
                                              Designee, Including InstaCare EMS, LLC
 135             7/7/2016     201             Order Authorizing and Approving the Sale of
                                              Ambulance Service Certificate No. 0667 to Maler
                                              Group LLC
 136             7/7/2016     202             Order Authorizing and Approving the Sale of
                                              Ambulance Service Certificate No. 0510 to AMR
                                              Holdco, Inc. dba EMS Management LLC
 137             7/7/2016     203             Order Authorizing and Approving the Sale of
                                              Ambulance Service Certificate No. 0164 to NYU
                                              Hospital Center
 138             7/7/2016     204             Order Authorizing and Approving the Sale of
                                              Ambulance Service Certificate No. 0470 to
                                              Mobile Life Support Services, Inc.
 139             7/7/2016     205             Order Authorizing and Approving the Sale of
                                              Ambulance Service Certificate No. 0164 to NYU
                                              Hospital Center
 140             10/3/2016 284                Motion to Compel Turnover of Proceeds from the
                                              Sale of Certain Personal Property filed on behalf
                                              of Patriarch Partners Agency Services, LLC
 141             3/7/2017     407             Moton to Approve, Pursuant to Rule 9019,
                                              Stipulation Between Chapter 7 Trustee and
                                              Patriarch Partners Agency Services, LLC Resolving
                                              its Motion to Compel Turnover of Proceeds from
                                              the Sale of Certain Personal Property
                                       Joint Trial Exhibits*
 142             2/4/2015     JX 10           Email from Jean Luc Pelissier to Lynn Tilton,
                                              copying Brad Schneider and Glenn Farris -
                                              TransCare :: Escalated situation & corrective
                                              proposal
 143             2/5/2015     JX 11           Email from Brian Stephen to Glenn Leland and
                                              Jean Luc Pelissier (CBA), copying Mark Bonilla,
                                              Jeff Ellis and Brad Schneider - RE: Privileged and
                                              Confidential
*Trial exhibits designated herein are annexed hereto, in the order designated hereby.

                                               2
         Case 1:20-cv-06274-LAK Document 10 Filed 09/29/20 Page 3 of 7



 Designation    Date       Document          Document Description
 No.                       No.
 144            11/14/2015 JX 51          Email from Michael Greenberg to Lynn Tilton,
                                          copying Jean Luc Pelissier and Rickie Chang -
                                          TransCare - presentation and budget model for
                                          TransCare’s meeting with Wells Fargo at 2 p.m.
                                          on Monday, November 16th
 145            2/9/2016   JX 72          Email from Lynn P. Harrison III to Brian Stephen,
                                          copying Steven J. Reisman, Cindi Giglio and Peter
                                          J. Buenger - RE: Hello Lynn
 146            2/22/2016 JX 91           Email from Robert Strack to Lynn Tilton, John
                                          Husson, Melissa Provost, Michael Greenberg,
                                          Jean Luc Pelissier and Vincent Devito, copying
                                          Laurence Forte and Kurt Marsden - Re: 13 Week
                                          Model Question
 147            2/24/2016 JX 100          Email from Brian Stephen to Jean Luc Pelissier
                                          and Michael Greenberg, copying Randy Jones,
                                          Peter Wolf and Thomas Fuchs - RE: Request for
                                          Assignment
 148            2/25/2016 JX 103          Email from Brian Stephen to Matt Nolan and Jean
                                          Luc Pelissier, copying Glen Youngblood, Thomas
                                          Fuchs, Thomas Milea, Earl Kossuth, Jean Luc
                                          Pelissier (CBA), Michael Greenberg, Randy Jones
                                          and John Pothin - RE: Securing Assets
 149            2/26/2016 JX 104          Email from Salvatore LaMonica to Linda Rifkin -
                                          Re: TransCare
 150            2/26/2016 JX 105          Email from Randy Creswell to Salvatore
                                          LaMonica, copying Gary Herbst - RE: MTA
                                          Paratransit Contract
 151            10/09/2017 JX 109         Proof of Claim of Ark II CLO 2001-1, Ltd. against
                           [Claim 586] TransCare Corporation
 152            10/09/2017 JX 111         Proof of Claim of Patriarch Partners, LLC against
                           [Claim 587] TransCare Corporation
 153            10/09/2017 JX 112         Proof of Claim of Patriarch Partners Management
                           [Claim 585] Group, LLC against TransCare Corporation
                                Plaintiff’s Trial Exhibits*
 154            6/4/2012   PX 2           Notice of Payment Assignment, executed on
                                          behalf of TransCare New York, Inc. - Re:
                                          TransCare Paratransit and Ambulette Service
                                          Contracts
 155            3/3/2015   PX 44          Email from Mike Weinberger to Lynn Tilton -
                                          RCA Proposal
 156            7/8/2015   PX 73          Email from Mike Weinberger to Lynn Tilton -
                                          Ambulance acquisition
 157            7/13/2015 PX 83           Email from Vincent Devito to Michael Greenberg
                                          - TransCare Inquiry
*Trial exhibits designated herein are annexed hereto, in the order designated hereby.

                                                3
         Case 1:20-cv-06274-LAK Document 10 Filed 09/29/20 Page 4 of 7



 Designation    Date          Document       Document Description
 No.                          No.
 158            12/8/2015     PX 111         Email from Glenn Leland to Jean Luc Pelissier
                                             (CBA) and Michael Greenberg, copying Mark
                                             Bonilla - TCP
 159            12/14/2015 PX 124            Email from Glenn Leland to Michael Greenberg,
                                             Brian Stephen, Jean Luc Pelissier and Mark
                                             Bonilla - National Express
 160            12/16/2015 PX 126            Email from Daniel F. Fiorillo to John E. Husson,
                                             Kurt Marsden, Laurence S. Forte, Robert P. Strack
                                             and Melissa Provost - RE: Attorney client
                                             confidential information - TRANSCARE
 161            12/16/2015 PX 128            Email from Kurt Marsden to Lynn Tilton -
                                             TransCare
 162            1/26/2016     PX 174         Email from Michael Greenberg to Melissa Provost
                                             and John Husson, copying Jean Luc Pelissier- RE:
                                             Follow up
 163            2/3/2016      PX 189         Email from Michael Greenberg to Alexander T.
                                             Witkes, copying Adam Katz and Carl Landeck
 164            2/10/2016     PX197          Email from Michael Greenberg to Peter Wolf,
                                             copying Brian Stephen and Peter Ruffini - FW:
                                             Ark/TransCare Docs, attaching Ark II Credit
                                             Agreement, Security Agreement in favor of Ark
                                             II, Guaranty in favor of Ark II and Intercreditor
                                             Agreement
 165            2/10/2016     PX 200         Transcendence Transit II, Inc., Action by Written
                                             Consent of the Sole Director
 166            2/23/2016     PX 226         Email from Carlos Mercado to Lynn Tilton,
                                             copying Randy Jones and Renee Dudley - NYSIF
                                             Wire - Transcendence
 167            2/24/2016     PX 228         Email from Michael Greenberg to Todd Trent,
                                             copying John Foerst, John Pothin and Jean Luc
                                             Pelissier - RE: Transcendence
 168            2/24/2016     PX 229         TransCare New York, Inc, Written Consent of the
                                             Sole Director
 169            2/24/2016     PX 233         Email from Michael Greenberg to Jason Miles,
                                             copying Thomas Charles, Todd Trent, Don
                                             Arrowood, Joe Donnelly, Justin Ubbenga, John
                                             Pothin, John Foerst, Brian Stephen and John
                                             Foerst - RE: Transcendence Transit II, Inc
 170            2/25/2016     PX 235         Email from Brian Stephen to Robert Siegel and
                                             Michael Greenberg, copying Scott Whalen and
                                             Mark Villa - RE: Insurance
 171            2/25/2016     PX 236         Email from Brian Stephen to Kevin Dell, Randy
                                             Jones, John Pothin and Jean Luc Pelissier - FW:
                                             Transcendence Transit
*Trial exhibits designated herein are annexed hereto, in the order designated hereby.

                                                4
         Case 1:20-cv-06274-LAK Document 10 Filed 09/29/20 Page 5 of 7



 Designation    Date          Document       Document Description
 No.                          No.
 172            2/26/2016     PX 243    Email from Michael Greenberg to Earl Kossuth,
                                        copying Glen Youngblood, Jean Luc Pelissier,
                                        Brian Stephen and Kevin Dell - Re: Pennsylvania
                                        Department of Health Licensure need *URGENT
 173            2/26/2016 PX 244        Email from Brian Stephen to Dian Morgenroth,
                                        copying Randy Creswell - Re: Transcendence
                                        Transit II, Inc./Paratransit Agreement
 174            2/26/2015 PX 245        Email from Brian Stephen to Diane Morgenroth -
                                        Re: Transcendence Transit
 175            2/27/2016 PX 247        Email from Jean Luc Pelissier (CBA) to Earl
                                        Kossuth, copying Randy Jones, Jean Luc Pelissier,
                                        Michael Greenberg, Matt Nolan and Thomas
                                        Fuchs - Re: Closure
 176            2/29/2016 PX 249        Email from Michael Greenberg to Alexander T.
                                        Witkes, copying Jean Luc Pelissier - RE:
                                        TransCare - Follow up
 177            3/17/2016 PX 255        Motion of the Chapter 7 Trustee for Order
                           [Ch. 7 Case Approving the Stipulation Respecting the Sale of
                           Dkt. No. 37] Certain Personal Property and Granting Related
                                        Relief
 178            3/25/2016 PX258         Order Approving the Stipulation Respecting the
                           [Ch. 7 Case Sale of Certain Personal Property and Granting
                           Dkt. #52]    Related Relief
 179            1/11/2017 PX275         Order Approving the Mutual Release and
                           [Ch. 7 Case Settlement Agreement among the Chapter 7
                           Dkt. #275]   Trustee, Wells Fargo Bank, N.A., Montefiore
                                        Medical Center, Montefiore Mount Vernon
                                        Hospital and Montefiore New Rochelle Hospital
                               Defendants’ Trial Exhibits*
 180            8/4/2015   DX 68        Email from Lynn Tilton to Kurt Marsden‐ FW:
                                        TransCare ‐ FYI ‐ Envision Healthcare entered
                                        into definitive agreement to acquire Rural/Metro
 181            10/6/2015 DX 73         Email from Lynn Tilton to Michael Greenberg,
                                        copying Jean Luc Pelissier, Randy Jones and John
                                        Pothin ‐ Re: TransCare ‐ plan to visit TransCare
                                        this afternoon
 182            12/21/2015 DX 97        Email from Michael Greenberg to Lynn Tilton,
                                        copying Jean Luc Pelissier and Brian Stephen ‐
                                        TransCare ‐ Summary of meeting with Wells
                                        Fargo
 183            1/12/2016 DX 108        Email from Randy Jones to Lynn Tilton ‐ Re: Rob
                                        Stuck and Thom Fuchs CoC bonus guidance


*Trial exhibits designated herein are annexed hereto, in the order designated hereby.

                                                5
         Case 1:20-cv-06274-LAK Document 10 Filed 09/29/20 Page 6 of 7



 Designation    Date          Document       Document Description
 No.                          No.
 184            1/28/2016     DX 120         Email from Lynn Tilton to Michael Greenberg,
                                             copying Jean Luc Pelissier, Renee Dudley and
                                             Adam Katz ‐ Re: TransCare ‐ purchase of 2
                                             vehicles (previously discussed)
 185            2/12/2016     DX 140         Email from Jonathan N. Helfat to Cindi Giglio,
                                             Lynn P. Harrison III, Carl Landeck, Jonathan
                                             Killion, Marc Pfefferle, Lynn Tilton, Jean Luc
                                             Pelissier, Randy Jones, Michael Greenberg and
                                             Daniel F. Fiorillo, copying Robert Strack, John
                                             Husson and Melissa Povost ‐ FW: TransCare
 186            2/23/2016     DX 170         Email from Lynn Tilton to John Foerst and Todd
                                             Trent, copying Glen Youngblood, Michael
                                             Greenberg and Thomas Charles ‐ RE: Loss run
 187            7/31/2019     DX 196         Direct Testimony of Jonathan I. Arnold, Ph.D




*Trial exhibits designated herein are annexed hereto, in the order designated hereby.

                                                6
         Case 1:20-cv-06274-LAK Document 10 Filed 09/29/20 Page 7 of 7



Dated: August 28, 2020                    AMINI LLC

                                          /s/ Bijan Amini
                                          Bijan Amini
                                          Avery Samet
                                          Jeffrey Chubak
                                          131 West 35th Street, 12th Floor
                                          New York, New York 10001
                                          (212) 490-4700
                                          bamini@aminillc.com
                                          asamet@aminillc.com
                                          jchubak@aminillc.com
                                          Attorneys for Plaintiff Salvatore LaMonica,
                                          as Chapter 7 Trustee
